                 Case 3:18-cv-06025-RSL Document 124 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   ANIMAL LEGAL DEFENSE FUND,                      No. 3:18-cv-06025-RSL

10                      Plaintiff,                   ORDER ON STIPULATED MOTION
                                                     TO EXTEND CASE DEADLINES
11          v.                                       REGARDING LYNN CUNY

12   OLYMPIC GAME FARM, INC., ROBERT                 Noting Date: March 4, 2021
     BEEBE, JAMES BEEBE, and KENNETH
13   BEEBE,

14                      Defendants.

15

16

17          THIS MATTER comes before the Court on the parties Stipulated Motion to Extend Case

18   Deadlines Regarding Lynn Cuny. The Motion is GRANTED. The deadline to conduct the

19   deposition of Lynn Cuny is extended to April 9, 2021, provided that ALDF may not rely upon

20   Ms. Cuny’s testimony or opinions in support of, or in opposition to, any dispositive motion filed

21   by any Party. The deadline for any Daubert motions with respect to Lynn Cuny’s qualifications

22   as an expert or her testimony or opinions is extended to May 13, 2021. All other deadlines remain

23   unchanged.

24          //

25          //

26          //

     ORDER ON STIPULATED MOTION TO EXTEND CASE DEADLINES
     REGARDING LYNN CUNY (3:18-cv-06025-RSL) - 1      STOEL RIVES LLP
                                                         ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
                                                                                 Telephone 206.624.0900
                Case 3:18-cv-06025-RSL Document 124 Filed 03/05/21 Page 2 of 2




 1            IT IS SO ORDERED.

 2
              Dated this 5th day of March, 2021.
 3

 4

 5                                             Robert S. Lasnik
                                               United States District Judge
 6    Presented By:
 7    STOEL RIVES LLP
 8

 9    /s/ Aric H. Jarrett
      Jason T. Morgan, WSBA No. 38346
10    Aric H. Jarrett, WSBA No. 39556
      James C. Feldman, WSBA No. 51271
11    STOEL RIVES LLP
      600 University Street, Suite 3600
12    Seattle, WA 98101
      Telephone: 206.386.7527
13    Email: jason.morgan@stoel.com
              aric.jarrett@stoel.com
14            james.feldman@stoel.com
15    Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

     ORDER ON STIPULATED MOTION TO EXTEND CASE DEADLINES
     REGARDING LYNN CUNY (3:18-cv-06025-RsL) - 2       STOEL RIVES LLP
                                                          ATTORNEYS
                                                                600 University Street, Suite 3600, Seattle, WA 98101
                                                                              Telephone 206.624.0900
     110037172.1 0069042-00001
